DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 14 are objected to because of the following informality:
In claim 5, line 2: “an interior portion of the outer wall” should read --the interior portion of the outer wall--
In claim 14, line 2: “the interior” should read --the interior portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein with the blood sample received within the inlet portion, the sample stabilizer mixes with the blood sample” in lines 1-2, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 10-13 are rejected by virtue of their dependence from claim 9.
Claim 10 recites “wherein a first additive front is created within a front portion of the blood sample” in lines 1-2, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 11-13 are rejected by virtue of their dependence from claim 10.
Claim 11 recites “wherein the front portion of the blood sample flows into the chamber of the inner wall and a rear portion of the blood sample flows into the flow channel” in lines 1-3, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 12-13 are rejected by virtue of their dependence from claim 11.
Claim 12 recites “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion at a controlled rate back into the rear portion of the blood sample” in lines 1-3, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 13 is rejected by virtue of their dependence from claim 12.
Claim 25 recites “wherein with the blood sample received within the inlet portion, the sample stabilizer mixes with the blood sample” in lines 1-2, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 26-29 are rejected by virtue of their dependence from claim 25.
Claim 26 recites “wherein a first additive front is created within a front portion of the blood sample” in lines 1-2, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 27-29 are rejected by virtue of their dependence from claim 26.
Claim 27 recites “wherein the front portion of the blood sample flows into the chamber o and a rear portion of the blood sample flows into the first flow channel and the second flow channel” in lines 1-3, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 28-29 are rejected by virtue of their dependence from claim 27.
Claim 28 recites “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion at a controlled rate back into the rear portion of the blood sample” in lines 1-3, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 29 is rejected by virtue of their dependence from claim 28.
Claim 29 recites “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion back into the rear portion of the blood sample to effectuate metered mixing of the sample stabilizer within the front portion of the blood sample and the rear portion of the blood sample” in lines 1-4, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen (U.S. 4280496) in view of Battles (WO 2005014173).
Regarding claim 1, Van Baelen teaches (Figures 1, 3, 5, 6) a phlebotomy needle assembly (10) is provided through which blood is drawn through a cannula and is mixed with an anticoagulant. (Col. 1, lines 43-46). The assembly includes an inlet portion (18) and an outlet portion (22). (Col. 2, lines 39-41). External wall surface (66) (i.e., outer wall) spans the inlet portion and outlet portion. External wall surface (58) (i.e., inner wall) is disposed within the outer wall and spaced from the outer wall, the inner wall defining a chamber therein and including a first end and a second end, the first end in fluid communication with the inlet portion (18) and the second end defines an orifice (50) (i.e., exit aperture). A flow channel (64) is disposed between the outer wall and the inner wall, the flow channel in fluid communication with the inlet portion.  At the top of lower portion (30), a slot (62) is provided which communicates with opening (52) of upper portion (28) and which also communicates with a flow channel (64) which is defined between the external wall surface (58) (inner wall) of upper member (28) and internal wall surface (60) of outer wall. Mixing device (16) is disposed between the second end of the inner wall (as defined by the elongated member (42) extending downwardly to orifice (50) and the outlet portion (22)). (Col. 3, lines 1-39).
Van Baelen, however, fails to teach “a sample stabilizer disposed within an interior portion of the outer wall.”
Battles, in a related field of endeavor, teaches a device for collecting a biological sample, comprising a container, the container having a tube with a first top end and a second bottom end for receiving the sample storing part, and at least one reagent, e.g., nucleic acid stabilizing agent, located within the container (Figures 5A and 5B show the reagent (108) contained within an interior portion of the outer wall), which selectively interacts with at least one component of the separated sample. (Paragraphs [0006], [0009]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen to incorporate the teachings of Battles and include “a sample stabilizer disposed within an interior portion of the outer wall.” Doing makes blood plasma or serum sample stable so as to inhibit or avoid cracking or degradation and/or fragmentation of the composition of nucleic acids. (Paragraph [0097]).
	Regarding claim 2, Van Baelen teaches (Figure 6) that a taper (46) is provided adjacent the distal end 48 of elongated member 42 to form a more restricted orifice (50). (Col. 2, lines 61-63). Thus, the diameter of orifice (50) (i.e., exit aperture) is varied to be less than the distance between the inner wall and the outer wall.
	Regarding claim 3, Van Baelen teaches (Figure 6) orifice (50) (i.e., the first end of inner wall is open) that defines a cross-sectional area.
	Regarding claim 4, Van Baelen teaches (Figures 3, 5, 6) upper portion (28), which comprises the inner wall, has a peripheral flange (36) (i.e., a connection portion), which is adapted for connection to the top surface of peripheral flange (40) of lower portion (30), which comprises the outer wall (i.e., the inner wall is secured to the outer wall via a connection portion). (Col. 2, lines 56-59).
	Regarding claim 5, Battles teaches, as previously discussed, reagent (i.e., stabilizer) located within the container, the container having a first open top end and a second closed bottom end of the tube for receiving the sample storing part (Figures 5A and 5B show the reagent (108) contained within an interior portion of the outer wall between the inlet portion and the first end of the inner wall, signified by cup (104)). (Paragraphs [0006], [0009], and [00107]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen to incorporate the teachings of Battles and include “a sample stabilizer [] disposed within an interior portion of the outer wall between the inlet portion and the first end of the inner wall.” Doing makes blood plasma or serum sample stable so as to inhibit or avoid cracking or degradation and/or fragmentation of the composition of nucleic acids. (Paragraph [0097]).
	Regarding claim 6, Van Baelen illustrates (Figure 6) wherein the outer wall (66) at the inlet portion (18) has a first diameter, and a first portion of the outer wall between the inlet portion and the first end of the inner wall (58) has a second diameter, the second diameter is less than the first diameter.  
	Regarding claim 7, Van Baelen illustrates (Figure 6) wherein a second portion of the outer wall (60) adjacent the inner wall has a third diameter, the third diameter is greater than the second diameter.  
	Regarding claim 8, Van Baelen teaches a phlebotomy needle assembly through which blood is drawn through a cannula which comprises a blood inlet (i.e., the inlet portion is adapted to receive a blood sample). (Col. 1, lines 43-51).
	Regarding claim 9, Battles teaches (Figure 5) which shows that when the blood sample is received within the inlet portion of the tube, the reagent (108) (i.e., sample stabilizer) mixes with the blood sample.  
	Regarding claim 10, Battles teaches that the blood sample is introduced into the tube (100) through the closure (102) and via the fill tube (106). Figure 5C shows that the reagent assembly (111) (i.e., sample stabilizer) launches from the closure in the direction Y and floats on the surface of the plasma/blood (107), thus creating a “first additive front” within a front portion of the blood sample. (Paragraphs [00107]).  
	Regarding claim 11, Van Baelen teaches that blood via cannula (12) is fed to mixing chamber (70). (Col. 3, lines 17-23). Based on the diagram in Figure 6, the ‘front’ portion of the blood sample can flow into space formed within the elongated member (42) chamber of inner wall (58) and orifice (50), and the ‘rear’ portion of the blood sample can pass via passage/flow channel (64) (i.e., wherein the front portion of the blood sample flows into the chamber of the inner wall and a rear portion of the blood sample flows into the flow channel). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen in view of Battles, further in view of Atkinson (U.S. 5141501).
Regarding claim 12, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion at a controlled rate back into the rear portion of the blood sample”.
	Atkinson, in a related field of endeavor, teaches a suction metering and mixing device for collecting body fluids such as blood and simultaneously mixing an anticoagulant therewith. (Abstract). 
Referring to Figures 1 and 2, the suction metering and mixing device includes an elongated main body (10) including a suction tube (1) having a suction passage (12) formed therethrough. The suction passage includes an inlet opening (14) at a first end of the suction tube to define an inlet for receiving a mixture of blood and anticoagulant into the device and a second end (16) located at an opposite end of the suction tube for connection to a vacuum source. (Col. 3, lines 18-26). As may be seen in Figures 2 and 3, the main body portion is formed with a circular cross-section near the outlet (62) of the tube (60) and the inlet of the suction passage. A mixing cap (68) in the form of a half-sphere is positioned on the main body over the openings (14, 62) to form a tip portion of the device. The mixing cap includes a plurality of holes (70) (i.e., exit aperture) through which blood may enter the device, and the cap forms a mixing chamber for bringing anticoagulant into fluid communication with blood as it is being sucked into the suction passage (i.e., the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion at a controlled rate back into the rear portion of the blood sample). (Col. 4, lines 40-50)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to incorporate an inlet for receiving a mixture of blood and anticoagulant into the device with a mixing cap positioned on the main body over the openings that includes an exit aperture “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion” as it is being sucked into the suction passage “at a controlled rate back into the rear portion of the blood sample” of Atkinson. Doing provides means for accurately initiating and terminating the flow of anticoagulant to be mixed with blood in response to the flow of blood through the suction passage. (Col. 5, lines 43-45).
Regarding claim 13, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion back into the rear portion of the blood sample to effectuate metered mixing of the sample stabilizer within the front portion of the blood sample and the rear portion of the blood sample”.
Atkinson teaches a suction metering and mixing device with an air metering means (80), such as an air metering valve or orifice, that is positioned between the hospital vacuum source and the vessel (74). The metering means acts to limit the amount of air drawn through the suction tube when fluid is absent from within the passage, (Col. 4, lines 57-62), thus permitting means for metered mixing of the sample stabilizer. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to incorporate a metering means that acts to limit the amount of air drawn through the suction tube when fluid/blood sample is absent from within the passage, (Col. 4, lines 57-62), wherein “the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion back into the rear portion of the blood sample to effectuate metered mixing of the sample stabilizer within the front portion of the blood sample and the rear portion of the blood sample” of Atkinson. Doing so provides an accurate means for metering the amount of anticoagulant provided for mixing with the blood removed by the device as well as provides an easily operated device which is automatically actuated in response to the aspiration of fluids. (Col. 5, lines 50-51). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen in view of Battles, further in view of Edelhauser (U.S. Patent No. 2016/0367177).
Regarding claims 14-16, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except a material which includes pores disposed within the interior of the outer wall, the pores of the material comprising a dry anticoagulant powder sample stabilizer, wherein the material is an open cell foam.
Edelhauser, in a related field of endeavor, teaches (Figure 6) a biological fluid collection device (10) that allows a blood sample to be collected. In one embodiment, the biological fluid collection device may include a material (130), such as open cell foam, having pores (132) that may include the anticoagulant (23). In one embodiment, the open cell foam is treated with an anticoagulant to form a dry anticoagulant powder finely distributed throughout the pores (132) of the material (130). (Paragraph [0086]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to incorporate the teachings of Edelhauser and include a biological fluid collection device which a material which includes pores disposed within the interior of the outer wall, the pores of the material comprising a dry anticoagulant powder sample stabilizer, wherein the material is an open cell foam. Doing so provides a material that is soft, deformable, and inert that provides passive and fast mixing of a blood sample with a sample stabilizer. (Paragraphs [0087], [0091]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable Van Baelen in view of Battles, further in view of Columbus (U.S. 4091802).
Regarding claim 18, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except further comprising “the inner wall defines a side exit aperture”.
Columbus, in a related field of endeavor, teaches a vented liquid collection device suitable for the collection of blood and for subsequent processing, such as centrifuging and dispensing. The device comprises 1) an elongated collection compartment defined by opposed side walls extending between two opposed ends, the side walls being spaced apart adjacent to each of the ends by a distance sufficient to preclude capillary flow of blood along the side walls, and 2) means for controlling blood flow out of both of the ends. (Col. 3, lines 58-68; Col. 4, line 1). As shown in Figure 8, an overflow passageway (50e) (i.e., side exit aperture) in head (62e) (i.e., inner wall structure). (Col. 10, line 34-35).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to incorporate, within the inner wall, the overflow passageway (i.e., side exit aperture) of Columbus. Doing so provides a mechanism to control and terminate flow and allows excess blood to move into compartment (32e). (Col. 10, lines 34-51).
Claims 19-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen in view of Edelhauser, further in view of Battles.
Regarding claim 19, Van Baelen teaches (Figures 1, 3, 5, 6) an inlet portion (18) and an outlet portion (22). (Col. 2, lines 39-41). External wall surface (66) (outer wall) spans the inlet portion and outlet portion and comprises a “top wall” section and “bottom wall” section (See Modified Figure 6.1 below). External wall surface (58) (inner wall) is disposed within the outer wall and spaced from the outer wall, the inner wall defining a space formed within the elongated member (42) chamber of inner wall (58). The inner wall resembles structure that can be considered a “first” inner wall section and “second” inner wall section. (See Modified Figure 6.2 below). The first inner wall is disposed within the outer wall and spanning the top wall and the bottom wall, the first inner wall including a first inner wall first end and a first inner wall second end; a second inner wall is disposed within the outer wall and spanning the top wall and the bottom wall, the second inner wall including a second inner wall first end and a second inner wall second end. (See Modified Figures 6.1-6.3 below).




[AltContent: textbox (Modified Figure 6.1 )]





















[AltContent: textbox (Modified Figure 6.2 )]



[AltContent: arrow][AltContent: arrow]


















    PNG
    media_image1.png
    457
    265
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first inner wall second end)][AltContent: textbox (first inner wall first end)][AltContent: textbox (second inner wall second end)][AltContent: textbox (second inner wall first end)][AltContent: textbox (Modified Figure 6.3)]













Moreover, at the top of lower portion (30), a slot (62) is provided which communicates with opening (52) of upper portion (28) and which also communicates with a flow channel (64) which is defined between the external wall surface (58) (inner wall) of upper member (28) and internal wall surface (60) of outer wall (i.e., a first flow channel disposed between a first portion of the outer wall and the first inner wall, the first flow channel in fluid communication with the inlet portion). Mixing device (16) is disposed between the second end of the inner wall (as defined by the elongated member (42) extending downwardly to orifice 50) and the outlet portion (22)). (Col. 3, lines 1-39). 
Van Baelen, however, does not teach “second flow channel disposed between a second portion of the outer wall and the second inner wall, the second flow channel in fluid communication with the inlet portion”. 
Edelhauser teaches (Figure 5) a sacrificial flow channel (70), which is in fluid communication with the inlet (58) having a first arcuate channel (76) (i.e., first flow channel), a second arcuate channel (78) (i.e., second flow channel), and an outlet flow channel (80). (Paragraphs [0071]-[0075]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen to incorporate the second arcuate channel (i.e., second flow channel) “disposed between a second portion of the outer wall and the second inner wall, the second flow channel in fluid communication with the inlet portion” to Edelhauser. Doing so provides a channel that extends in a second direction and on an opposing side that provides an additional fluid path away from the dispensing channel of the biological fluid collection device. (Paragraph [0075]-[0076], [0113]). 
In addition, Van Baelen, as previously discussed, fails to teach “a sample stabilizer disposed within an interior portion of the outer wall.”
Battles, in a related field of endeavor, teaches a device for collecting a biological sample, comprising a container, the container having a first end and a second end of the tube for receiving the sample storing part, and at least one reagent located within the container (i.e., within interior portion of outer wall), which selectively interacts with at least one component of the separated sample, such as, for example, for stabilizing a nucleic acid.  
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen to incorporate the teachings of Battles and include “a sample stabilizer disposed within an interior portion of the outer wall.” Doing makes blood plasma or serum sample stable so as to inhibit or avoid cracking or degradation of the composition of nucleic acid.
	Regarding claim 20, Van Baelen teaches (Figure 6) that a taper (46) is provided adjacent the distal end (48) of elongated member (42) to form a more restricted orifice (50). (Col. 2, lines 61-63). Thus, the first inner wall first end is spaced a first distance from the second inner wall first end and the first inner wall second end is spaced a second distance from the second inner wall second end, the second distance less than the first distance. (See Modified Figure 6.3 above)  
Regarding claim 21, Van Baelen teaches (Figure 6) that a taper (46) is provided adjacent the distal end (48) of elongated member (42) to form a more restricted orifice (50) (i.e., second distance defines an exit aperture). (Col. 2, lines 61-63).
	Regarding claim 22, Van Baelen illustrates (Figure 6) an external wall surface (66) (outer wall) that spans the inlet portion and outlet portion and that resembles structure that can be considered a “first sidewall” section and a “second sidewall” section (See Modified Figure 6.4 below).




[AltContent: textbox (Modified Figure 6.4 )]














Regarding claim 23, Battles teaches, as previously discussed, reagent (i.e., stabilizer) located within the container (i.e., Figures 5A and 5B show the reagent (108) contained between the inlet portion and the first inner wall first end of outer wall, signified by cup (104)).
Regarding claim 24, Van Baelen teaches a phlebotomy needle assembly is provided through which blood is drawn through a cannula which comprises a blood inlet (i.e., the inlet portion is adapted to receive a blood sample).  (Col. 1, lines 43-51).
	Regarding claim 25, Battles teaches (Figure 5) which shows that when the blood sample is received within the inlet portion of the tube, the reagent (108) (i.e., sample stabilizer) mixes with the blood sample.  
	Regarding claim 26, Battles teaches that the blood sample is introduced into the tube (100) through the closure (102) and via the fill tube (106). Figure 5C shows that the reagent assembly (111) (i.e., sample stabilizer) launches from the closure in the direction Y and floats on the surface of the plasma/blood (107), thus a “first additive front” is created within a front portion of the blood sample. (Page 18, lines 3-7). 
	Regarding claim 27, Van Baelen teaches that blood via cannula (12) is fed to mixing chamber (70). (Col. 3, lines 17-23). Based on Figure 6, the drawn blood forms the ‘front’ portion of the blood sample and can flow into the space formed within the inner wall (58) via orifice (50) and the ‘rear’ portion of the blood sample can pass via passage/flow channel (64) (i.e., wherein the front portion of the blood sample flows into the chamber of the inner wall and a rear portion of the blood sample flows into the first flow channel). 
Van Baelen, however, does not teach the blood sample flowing into “the second flow channel”. Edelhauser, as previously discussed, teaches (Figure 5) a sacrificial flow channel (70), which is in fluid communication with the inlet (58) having a first arcuate channel (76) (i.e., first flow channel), and a second arcuate channel (78) (i.e., second flow channel), an outlet flow channel (80). (Paragraphs [0071]-[0075]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen to incorporate the second arcuate channel (i.e., second flow channel) to the biological fluid collection device of Edelhauser. Doing so provides a channel that extends in a second direction and on an opposing side that provides an additional fluid path away from the dispensing channel of the biological fluid collection device. (Paragraph [0075]-[0076], [0113]). 
Regarding claims 30-32, Edelhauser teaches (Figure 6) a biological fluid collection device (10) that allows a blood sample to be collected. In one embodiment, the biological fluid collection device may include a material (130), such as open cell foam, having pores (132) that may include the anticoagulant (23). In one embodiment, the open cell foam is treated with an anticoagulant to form a dry anticoagulant powder finely distributed throughout the pores (132) of the material (130). (Paragraph [0086]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen to incorporate the “open cell foam” that is “material [that includes] pores and [is] disposed within the interior of the outer wall, and the sample stabilizer comprises a dry anticoagulant powder within the pores of the material” of Edelhauser. Doing so provides a material that is soft, deformable, and inert that provides passive and fast mixing of a blood sample with a sample stabilizer. (Paragraphs [0087], [0091]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Van Baelen in view of Battles, further in view of Chee (WO 2013059425).
Regarding claim 17, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except further comprising “fins to promote rotational mixing”. 
Chee, in a related field of endeavor teaches (Figures 7-9) an embodiment of a mixing fin (70) to promote rotational mixing of the fluid chamber of a collection vessel. (Paragraphs [0049] and [0052]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to include “fins to promote rotational mixing” spaced about the circumference of a portion of an opening and extending across the entire diameter of, for example, an internal surface of a first or second closure of Chee. Doing so provides promotes thorough mixing of the contents of the fluid reservoir, which is particularly useful in instances where there is no air (headspace) in the fluid reservoir of a collection vessel. (Paragraph [0049]). 
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Baelen in view of Battles, further in view of Atkinson (U.S. 5141501).
Regarding claim 28, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion at a controlled rate back into the rear portion of the blood sample”.
	Atkinson, in a related field of endeavor teaches a suction metering and mixing device for collecting body fluids such as blood and simultaneously mixing an anticoagulant therewith. (Abstract). 

Referring to Figures 1 and 2, the suction metering and mixing device includes an elongated main body (10) including a suction tube (1) having a suction passage (12) formed therethrough. The suction passage includes an inlet opening (14) at a first end of the suction tube to define an inlet for receiving a mixture of blood and anticoagulant into the device and a second end (16) located at an opposite end of the suction tube for connection to a vacuum source. (Col. 3, lines 18-26). As may be seen in Figures 2 and 3, the main body portion is formed with a circular cross-section near the outlet (62) of the tube (60) and the inlet of the suction passage. A mixing cap (68) in the form of a half-sphere is positioned on the main body over the openings (14, 62) to form a tip portion of the device. The mixing cap includes a plurality of holes (70) (i.e., exit aperture) through which blood may enter the device, and the cap forms a mixing chamber for bringing anticoagulant into fluid communication with blood as it is being sucked into the suction passage (i.e., the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion at a controlled rate back into the rear portion of the blood sample). (Col. 4, lines 40-50)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to incorporate an inlet for receiving a mixture of blood and anticoagulant into the device with a mixing cap positioned on the main body over the openings that includes an exit aperture “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion” as it is being sucked into the suction passage “at a controlled rate back into the rear portion of the blood sample” of Atkinson. Doing provides means for accurately initiating and terminating the flow of anticoagulant to be mixed with blood in response to the flow of blood through the suction passage. (Col. 5, lines 43-45).
Regarding claim 29, Van Baelen in view of Battles teaches all of the elements of the current invention as stated above except “wherein the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion back into the rear portion of the blood sample to effectuate metered mixing of the sample stabilizer within the front portion of the blood sample and the rear portion of the blood sample”.
Atkinson teaches a suction metering and mixing device with an air metering means (80), such as an air metering valve or orifice, that is positioned between the hospital vacuum source and the vessel (74). The metering means acts to limit the amount of air drawn through the suction tube when fluid is absent from within the passage, (Col. 4, lines 57-62), thus permitting means for metered mixing of the sample stabilizer. 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Van Baelen in view of Battles to incorporate a metering means that acts to limit the amount of air drawn through the suction tube when fluid/blood sample is absent from within the passage, (Col. 4, lines 57-62), wherein “the front portion of the blood sample with the first additive front flows through the exit aperture to the mixing portion back into the rear portion of the blood sample to effectuate metered mixing of the sample stabilizer within the front portion of the blood sample and the rear portion of the blood sample” of Atkinson. Doing provides an accurate means for metering the amount of anticoagulant provided for mixing with the blood removed by the device as well as provides an easily operated device which is automatically actuated in response to the aspiration of fluids. (Col. 5, lines 50-51).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        5/10/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791